    Case 1:17-cv-00930-SHR-EB Document 268 Filed 04/20/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                      :
   Plaintiff                        :
                                    :            No. 1:17-cv-930
          v.                        :
                                    :            (Judge Rambo)
BRENDA TRITT, et al.,               :
    Defendants                      :

                                  ORDER

     AND NOW, on this 20th day of April 2020, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1.   Plaintiff’s motion to compel discovery and pursue sanctions (Doc. No.
          250) is GRANTED in part and DENIED in part, as follows:

          a. The motion (Doc. No. 250) is GRANTED with respect to the
             following information, and Defendants are DIRECTED to produce
             such to Plaintiff before May 30, 2020:

                i. A more complete response to interrogatory one in Plaintiff’s
                   first set of interrogatories to Defendant Corby, consistent with
                   the analysis set forth in the Memorandum accompanying this
                   Order;

          b. The motion (Doc. No. 250) is DENIED as to all other requests,
             including Plaintiff’s request for sanctions;

     2.   Plaintiff’s motion for reconsideration (Doc. No. 253) is DENIED; and

     3.   Plaintiff’s motion requesting an Order to view discovery (Doc. No.
          261) is DENIED to the extent Plaintiff requests that the Court order
          SCI Forest officials to prioritize his litigation needs in order to view
          discovery. The motion, however, is GRANTED to the extent that the
          Court will extend the discovery and dispositive motions deadlines one
Case 1:17-cv-00930-SHR-EB Document 268 Filed 04/20/20 Page 2 of 2




      final time. The parties are DIRECTED to complete discovery by May
      31, 2020 and file any dispositive motions by July 31, 2020. Plaintiff,
      however, should not use this final extension of the discovery deadline
      as a chance to pursue requests for discovery that are duplicative of
      discovery materials that he has already received or of requests that have
      already been denied. Moreover, Plaintiff should not pursue requests
      that are irrelevant to the above-captioned case.

                                       s/ Sylvia H. Rambo
                                       United States District Judge




                                   2
